DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3, 4, 12, 15, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2020/0122545).
Lee shows a heat pump system (a thermal management system) 1 for a vehicle, the system comprising:
a cooling apparatus including a radiator 12, a first water pump 14, a first valve V2, and a reservoir tank 16 which are connected through a coolant line 11 to circulate a coolant in the coolant line to cool at least one electrical component 15 mounted in the coolant line [0064]; a battery cooling apparatus including a battery coolant line 101 connected to the reservoir [0086] through a second valve V1, and a second water pump 103 and a battery module B which are connected through the battery coolant line 101 to circulate the coolant in the battery module; a chiller 110 mounted in a branch line 120 [0075] which is connected to the battery coolant through the second valve and connected to a refrigerant line 21 [0073] of an air conditioner 20 through a refrigerant connection line 111 to adjust a temperature of the coolant by performing heat exchange between a coolant which is selectively supplied to the branch line and a refrigerant which is selectively supplied from the air conditioner; and a heating circuit including a heater 105 which is connected to the coolant line 101 and the branch line 120 through first .
Allowable Subject Matter
4.	Claims 2, 5-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Takagi, Hatakeyama et al., Enomoto et al., and Yamanaka et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763